Per curiam.

Take a reversal.*

There was nothing- in the record or proceedings of the justice in this case, to shew, either that the witness whose deposition was read, ivas sick at the time of trial, and unable to attend, or had died since the taking of the deposition. How far the proof of these facts might vary the decision of the cause, is a question worthy of consideration. The evidence which a witness gave on a former trial between the same parties, has, after his death been read in a civil action, a, foundation being laid for it. by the production of tlie postea Coker & Farewell, 2 P. W. 563. But this is not allowed in a criminal prosecution. Sir John Ecnwick's case, 4 St. Trials, 265; Peake Evid. 62.